DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.

Response to Arguments

Applicant's arguments filed 10/21/2022 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that the system of Islam as modified by Li fails to disclose the claimed “transmit to the first mobile device, a control information that contains information identifying the resources allocated to the second data, wherein the granularity of the resources indicated in the control information depends on a predefined function and third information, the third information being configured as a parameter of the first transmission scheme or the second transmission scheme. (Applicant’s Argument’s and Remarks, pages 6-7)
In particular, Applicant argues that the system of Li fails to disclose the use of eMBB or URLLC in the cited table 1 and is therefore deficient (Id). Examiner disagrees.
As an initial matter, it is necessary to set out what is required by the system of Li. As is discussed in the rejection of claim 1, infra, the system of Islam discloses a first transmission scheme comprising eMBB and a second transmission scheme comprising URLLC. Furthermore, the cited claim element only requires the system “transmit to the first mobile device, a control information that contains information identifying the resources allocated to the second data, wherein the granularity of the resources indicated in the control information depends on a predefined function and third information, the third information being configured as a parameter of the first transmission scheme or the second transmission scheme”. Therefore, taking the second part of the or clause, what is required by the claim is “transmit to the first mobile device, a control information that contains information identifying the resources allocated to the second data, wherein the granularity of the resources indicated in the control information depends on a predefined function and third information, the third information being configured as a parameter of the second transmission scheme (where, as indicated in the earlier portion of the claim the second transmission scheme/data is URLLC). Looking to the system of Li, it is disclosed that Li configures a minimum scheduling granularity (i.e. third information) (paragraphs 0055, 0063 – “Returning to FIG. 4, a first communication 408 may include a message sent from the gNB 406 to the first UE 402 indicating one or more resource granularity candidates (e.g., such as the resource granularity candidates shown in Table 1), such as via RRC signaling.”). The minimum scheduling granularity is used for flexible scheduling of, for example, URLLC (paragraph 0054 – “The communications 400 may facilitate flexibly scheduling eMBB and URLLC. To facilitate flexibly scheduling eMBB and URLLC, a flexible resource granularity shaping indication and/or configuration mechanism may be used”; paragraph 0064 – “In one embodiment, the gNB 406 may configure available resource granularity candidates based on the service types that are and/or will be used. For example, the granularity shaping index ‘00’ may be used for generic eMBB traffic scheduling; the granularity shaping index ‘01’ may be used for URLLC traffic scheduling and/or grant-free transmission”). Therefore, the system configures, granularity index 01 [i.e. third information] using RRC which is a parameter of the second transmission scheme/data [i.e. URLLC] and which is used as a part of a predefined function [i.e. a lookup into the table for URLLC] to determine the granularity of the resources scheduled for URLLC/the second data/second transmission scheme. Therefore, Applicant’s Arguments have been considered and are not persuasive. 
Regarding claim 64, Applicant Argues this claim is allowable for the same reasons as presented with respect to claim 1 (Id). Therefore, Examiner disagrees for the same reasons as stated with respect to claim 1.
Regarding dependent claims 70-74. 76-83 and 85, Applicant argues that these claims are allowable for the same reasons as stated with respect to independent claims 1 and 64 (Id at 8). Therefore, Examiner disagrees for the same reasons as stated with respect to claims 1 and 64.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 64, 71-74, 76, 77, 79-82 84 and 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, et al. (US Pre Grant Publication No. 2018/0070341) in view of Li et al. (US Pre Grant Publication No. 2021/0321270 A1). 

	Regarding claim 1, Islam discloses infrastructure equipment (paragraph 0033, see also 62/395,914 [“914”], page 3, paragraph 0019 – base station) for use in a telecommunications system (paragraph 0033, see also 914, page 3, paragraph 0019), the infrastructure equipment is configured to:

a. transmit first data to a first mobile device based on a first transmission scheme comprising eMBB and second data to a second mobile device based on a second transmission scheme comprising Ultra-Reliable Low Latency Communicaiton (URLLC), (Islam discloses the base station sends a first traffic type/eMBB to a first traffic type user equipment and a second traffic type/URLLC traffic to a second traffic type UE [paragraphs 0033-0036; see also 914, page 3, paragraphs 0018-0019].)

b. wherein the transmission latency of the second data is smaller than the transmission latency of the first data and the second data is scheduled after the first data, and uses transmission resources allocated to, the first data  and (Islam discloses the transmission period/latency of the second data, which uses the resources of the first data and is scheduled after it, is shorter than that of the first data, as the URLLC sub-frames of the second data are .25ms and the sub-frames of the first data are 1ms [paragraph 0107; see also 914, page 15, paragraph 0060; paragraphs 0107-0109; see also 914, page 16, paragraph 0060-0062].)

c. transmit to the first mobile device, a control information that contains comprising information identifying the resources allocated to the second data. (Islam discloses that the base station sends control information to the first mobile device of the punctured resources allocated to the second data [paragraphs 0107-0109; see also 914, page 16, paragraph 0060-0062].)

Islam fails to disclose the granularity of the resources indicated in the control data depends on a predefined function and third information, the third information being configured as a parameter of the the second transmission scheme. In the same field of endeavor, Li discloses he granularity of the resources indicated in the control data depends on a predefined function and third information, the third information being configured as a parameter of the second transmission scheme. (The system of Li discloses that the UE may be configured with a minimum scheduling granularity [i.e. third information] using RRC [paragraphs 0055, 0063] for the first and the second transmission schemes and may then using a predefined function of a table lookup based on a received shaping index to determine the scheduling granularity/grant size used [paragraphs 0063, 0064 and 0067; see also 0054-0059]. For example, in the case of a URLLC pre-emption, may receive a granularity shaping index 01 that fixes the grant size/granularity of the indicated resources in URLLC via the table function [paragraphs 0064 and 0067; see also 0054-0059].)
Therefore, since Li discloses the use of a granularity index, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the granularity index of Li with the system of Islam by receiving a function table/third information for granularity lookup using RRC and then determining scheduling granularity of the URLLC/second data in the control information for scheduling based on third information/the granularity shaping index of the URLLC/second data. The motive to combine is to allow each transmission scheme to use different granularities that are of a suitable type for its transmission needs and to further use the already established RRC configuration to set up the function table/third information for simplified configuration at low overhead.
Regarding claim 64, Islam discloses a mobile device for use in a telecommunications system, the first mobile device configured to (paragraph 0154 – base station transmits data to a eMBB UE; see also 62/417,933 [“933”], page 14, paragraph 0053] the infrastructure equipment configured to:

a. receive first data from infrastructure equipment in the telecommunications system, first data transmitted based on a first transmission scheme comprising eMBB (Islam discloses the base station sends a first traffic type/eMBB to a first traffic type user equipment, which receives it, and a second traffic type/URLLC traffic to a second traffic type UE [paragraphs 0033-0036; see also 914, page 3, paragraphs 0018-0019].)

b. Receive from the infrastructure equipment, a control information that contains information
identifying the resources allocated to second data and a second transmission scheme comprising Ultra-Reliable Low Latency Communication (URLLC) (Islam discloses that the base station sends control information to the first mobile device, which receives it, of the punctured resources allocated to the second data [paragraphs 0107-0109; see also 914, page 16, paragraph 0060-0062]. As noted in (a), supra a second transmission scheme may comprise URLLC.)

c. wherein the transmission latency of second data transmitted based on a second transmission scheme is smaller than the transmission latency of the first data, wherein the second data is scheduled after scheduling of the first data, and wherein the second data uses transmission resources allocated to the first data. (Islam discloses the transmission period/latency of the second data, which uses the resources of the first data and is scheduled after it as it pre-empts it, is shorter than that of the first data, as the URLLC sub-frames of the second data are .25ms and the sub-frames of the first data are 1ms [paragraph 0107; see also 914, page 15, paragraph 0060; paragraphs 0107-0109; see also 914, page 16, paragraph 0060-0062].)

Islam fails to disclose the granularity of the resources indicated in the control data depends on a predefined function and third information, the third information being configured as a parameter of the first transmission scheme or the second transmission scheme. In the same field of endeavor, Li discloses the granularity of the resources indicated in the control data depends on a predefined function and third information, the third information being configured as a parameter of the first transmission scheme or the second transmission scheme. (The system of Li discloses that the UE may be configured with a minimum scheduling granularity [i.e. third information] using RRC [paragraphs 0055, 0063] for the first and the second transmission schemes and may then using a predefined function of a table lookup based on a received shaping index to determine the scheduling granularity/grant size used [paragraphs 0063, 0064 and 0067; see also 0054-0059]. For example, in the case of a URLLC pre-emption, may receive a granularity shaping index 01 that fixes the grant size/granularity of the indicated resources in URLLC via the table function [paragraphs 0064 and 0067; see also 0054-0059].)
Therefore, since Li discloses the use of a granularity index, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the granularity index of Li with the system of Islam by receiving a function table/third information for granularity lookup using RRC and then determining scheduling granularity of the URLLC/second data in the control information for scheduling based on third information/the granularity shaping index of the URLLC/second data. The motive to combine is to allow each transmission scheme to use different granularities that are of a suitable type for its transmission needs and to further use the already established RRC configuration to set up the function table/third information for simplified configuration at low overhead.
Islam as modified by Li fails to disclose transceiver circuitry and control circuitry, whereby the transceiver circuitry, under control of the control circuitry, is configured to carry out the recited functions of the first mobile device. However, it is officially noted that the use of transceiver circuitry controlled by a control circuity/processors to carry out various functions was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to carry out the functions of the mobile device using control circuitry controlling transceiver circuitry. The motive to combine is to use low cost control circuitry/processors to control a transmitter receiver to carry out the recited functions to reduce costs and enable transmission. 

Regarding claims 71 and 79, Islam discloses the transmission of the first data comprises the first slot and the transceiver circuitry is further configured to/ the infrastructure equipment further causes the first mobile device to receive the control information at the beginning of a second slot, the second slot occurring after the first slot and the infrastructure equipment further causes the first mobile device to receive the control information at the beginning of a second slot, the second slot occurring after the first slot (The first mobile device receives the eMBB transmission/first data in the first slot [paragraph 0036; see also 914, page 3, paragraph 0018; paragraphs 0107-0109 and fig. 17; see also 914, fig. 8 and page 16, paragraph 0060-0062]. The first mobile device may further receive update information/control information/pre-emption indicators for the second to fourth mini-slot at any time, including at the beginning of a second .25ms mini-slot/interval/second slot [paragraph 0076; see also 914, paragraphs 0031-0032; see also paragraphs 0107-0109; see also 914, page 16, paragraph 0060-0062].)
Regarding claims 72 and 80, Islam discloses the second slot occurring immediately after the first slot. (As discussed in in claims 71 and 79, the second slot occurs immediately after the first in the system of Islam). 
	Regarding claims 73 and 81, Islam discloses the transmission of the first data comprises a first slot and receiving the control information at the beginning of a second slot (The first mobile device receives the eMBB transmission/first data in the first slot [paragraph 0036; see also 914, page 3, paragraph 0018; paragraphs 0107-0109 and fig. 17; see also 914, fig. 8 and page 16, paragraph 0060-0062]. The first mobile device may further receive update information/control information/pre-emption indicators for the second to fourth mini-slot at any time, including at the beginning of a second .25ms mini-slot/interval/second slot [paragraph 0076; see also 914, paragraphs 0031-0032; see also paragraphs 0107-0109; see also 914, page 16, paragraph 0060-0062].)
In another potion, Islam discloses causing the first mobile device to send, to the network, a Negative Acknowledgement, NACK, pertaining to the first slot and to receive the control information at the beginning of a second slot, the second slot being a slot occurring after the NACK and the transceiver circuitry is further configured to send, to the network, a Negative Acknowledgement, NACK, pertaining to the first slot and receive the control information at the beginning of a second slot, the second slot being a slot occurring after the NACK (Islam discloses The pre-emption may be based on the reception of a NACK for traffic of the second/URLLC type in the prior slot [i.e. URLLC - paragraphs 0036; see also 914, paragraph 0018 – note paragraph 0018 has some differences but is only needed to show the “second type” of traffic is URLLC] which triggers the pre-emption for retransmission of the URLLC/second type of traffic in a subsequent URLLC min-slot [paragraph 0179; see also 914, paragraphs 0038-0039]. 
Therefore, since another portion of Islam teaches a NACK for URLLC data in a mini-slot pertaining to [i.e. contained in the first slot as a mini-slot] the first slot with a second slot/mini-slot being pre-empted for retransmission, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the pre-emption of the another portion of Islam in the first embodiment of Islam by having the mobile device send and the base station receive a NACK regarding the URLLC transmission/fourth data contained with a mini slot contained within/pertaining to the first slot and transmitting to the mobile device, which receives it, the pre-emption/control information in the pre/emption control information slot at the start of the second slot/mini-slot slot of Islam with the retransmission of the URLLC information occurring in the second slot/mini-slot of Islam. The motive to combine is to allow for rapid retransmission of latency sensitive URLLC information by using pre-emption.
Regarding claims 74 and 82, Islam as modified by Li discloses the third information is provided using Radio Resource Control, RRC, signaling (see the combination of Islam with Li in the independent claim, supra.)
  Regarding claims 76 and 84, Islam discloses the third information is associated with a code rate of the first transmission scheme. (Islam discloses that the third information determines to the granularity used by the first transmission scheme- the first transmission scheme has a code rate for transmission and therefore is associated with a code rate of the first transmission scheme [paragraphs 0063, 0064 and 0067; see also 0054-0059].)
 Regarding claims 77 and 85, Islam discloses the control information is a pre-emption indicator. (The first mobile device may receive update information that indicates a pre-emption of eMBB traffic with URLLC traffic [paragraphs 0107-0109; see also 914, page 16, paragraph 0060-0062].)


Claims 70 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam, et al. (US Pre Grant Publication No. 2018/0070341) and Li et al. (US Pre Grant Publication No. 2021/0321270 A1) as applied to claims 1 and 64 and further in view of R1-1704215 (“215”) (Author Unknown, On pre-emption indication for DL multiplexing of URLLC and eMBB, pages 1-5, 7 April 2017) and  R1-1705247 (“247”) (Author Unknown, R1-1705247, On indication for downlink punctured / preemptive scheduling, pages 1-4, 7 April 2017).

Regarding claims 70 and 78, Islam discloses the transmission of the first data comprises the first slot (The first mobile device receives the eMBB transmission/first data in the first slot [paragraph 0036; see also 914, page 3, paragraph 0018; paragraphs 0107-0109 and fig. 17; see also 914, fig. 8 and page 16, paragraph 0060-0062].)
Islam fails to disclose the infrastructure equipment further causes the first mobile device to/ the transceiver circuitry is further configured to receive the control information at a first slot. In the same field of endeavor, 215 discloses the infrastructure equipment further causes the first mobile device to/ the transceiver circuitry is further configured to receive the control information at a first slot. (215 discloses that the control information/pre-emption indication is embedded in each slot which would include the first eMBB slot [fig. 3, first illustration and page 3, proposal 3; see also generally pages 1, introduction and pages 2-3, section 2.1].) 
Therefore, since 215 discloses control information embedded in the first slot, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the control indication of 215 with the system of Isalm as modified by Li by implementing an indication of control indication in the first slot. The motive to combine is to allow notice of the occurrence of pre-emption to aid the UE in decoding by indicating that the subsequent second slot does not contain the expected eMBB transmission. 
Islam as modified by 215 and Li fails to disclose the control information is at the end of the slot (i.e. fig. 3 appears to suggest the control information is towards the end of the slots, but is not explicit in this regard). In the same field of endeavor, 247 discloses the control information is at the end of the slot. (The system of 247 explicitly discloses that control information/pre-emption indicators may be placed at the end of the slot [page 2, section 3, first paragraph of “Explicit Puncturing….” Header – last symbol of the eMBB transmission could be used for a pre-emption indication].)
Therefore, since 247 disclose placing control information/pre-emption indications at the end of the eMBB transmission/slot, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the end transmission of 247 with the system of Islam as modified by 215 and Li  by transmitting the control information/pre-emption indication in the first slot of Islam as modified by 215 and Li  at the end of the slot. The motive to combine is to have a common location the mobile device knows to allow quick location of the control information/pre-emption indication.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466